Title: From John Adams to Elbridge Gerry, 21 October 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy October 21st. 1813

I find with some Surprise, in looking over unanswered Letters, One from yourself of 26 August. We gave Letters to Mr Wiger; but I must own I was not much fel fascinated with his conversation; and if his principles of honour and integrity are pure, I have since heard so little in favour of his discretion, that I think Govt ought to be cautious of the Trusts they commit to him.
The sympathy of your family with Ours, in our great Affliction was very consolitory to Us. The final Event had been so long expected; it was the termination of a life of Crosses, disappointments Vicissitudes and Misfortunes almost without example; all Sustained to the last moment with unexampled fortitude; So that a discontented murmour in any of her friends would have been reproved by her whole Life—
Coll. Smith received your friendly remembrance with Gratitude
I perceive by the Journal that this Gentleman is not on the general Committee of Military Affairs. How could the Speaker commit Such an oversight? There is not a member of the house nor a man in the nation who has more knowledge of the Theory or practice of War; nor one who knows the Geography of all the Theatres and Scenes of the war; in minuter detail. An Officer who was in, two and twenty battles, was twice wounded and once taken up for dead  in the revolutionary War, ought not to be totally neglected.
I am, my dear Sir Unalterably your Friend.

John Adams